Citation Nr: 1454111	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has rephrased the Veteran's claims for service connection for PTSD and paranoid schizophrenia as one claim for service connection for an acquired psychiatric disorder, to include PTSD and paranoid schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In September 2014, the Board informed the Veteran that there were two parties actively representing him in his appeal.  He was informed that he could have only one representative for the same appeal, and the Board requested that he clarify his representation.  In November 2014, he submitted a VA Form 21-22 in favor of the Texas Veterans Commission.  This was more than 90 days after his case was certified to the Board.  However, the Board finds that the Veteran had good cause to clarify his representation.  38 C.F.R. 20.1304 (2014).  Therefore, the Texas Veterans Commission is the correct representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his August 2011 VA Form 9, the Veteran requested a Travel Board hearing.  In June 2014, the RO sent a letter to an address in The Colony, Texas, to inform him that his hearing was scheduled in July 2014.  He failed to report for his hearing.  However, the record shows that in March 2013, the Veteran sent a letter to President Barack Obama using an address in Denison, Texas.  In September 2013, the RO responded to the Veteran's letter using the address in Denison, Texas.  In November 2014, the Veteran informed the Board that his address was in Denison, Texas, and that he had not lived in The Colony, Texas, since 2010.  Because the RO had notice that the Veteran lived in Denison, Texas, but sent his hearing schedule letter to the incorrect address, remand is needed to allow the Veteran the opportunity to attend his requested Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran at his correct address and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

